434 F.2d 66
UNITED STATES of America, Appellee,v.Vincent Anthony ZAZA, Appellant.
No. 14813.
United States Court of Appeals, Fourth Circuit.
November 16, 1970.

William D. McNaull, Jr., Charlotte, N. C., for appellant.
David B. Sentelle, Asst. U. S. Atty., for appellee.
Before WINTER, CRAVEN and BUTZNER, Circuit Judges.
PER CURIAM:


1
The United States, appellee in this appeal, has moved for summary affirmance.


2
On appeal, two contentions are pressed. The first is that it was error not to exhibit a presentence report to the defendant or his counsel. See Baker v. United States, 388 F.2d 931 (4 Cir. 1968). The contention is without merit because the record discloses that no presentence report to assist the district judge in imposing sentence on Zaza was prepared.


3
The second is that in imposing sentence the district judge improperly took into consideration factors other than the circumstances of the particular crime in question and, specifically, that background information regarding the defendant was received to assist the court in imposing sentence. In the light of Williams v. New York, 337 U.S. 241, 69 S.Ct. 1079, 93 L.Ed. 1337 (1949), we cannot conclude that the district judge abused the "wide discretion in the sources and types of evidence used to assist him in determining the kind and extent of punishment to be imposed. * * *" 337 U.S. at 246, 69 S.Ct. at 1082.


4
We grant the motion for summary affirmance, and affirm the judgment appealed from.


5
Affirmed.